DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 U.S.C. 112 rejection of claim 13 is maintained since Applicant’s amendments did not address the reason for rejection.
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. Applicant first traverses the rejection of claim 1 over Tang (US 2011/0109821) on the grounds that because Tang teaches the plasmonic particles are an alloy, they are not of two different metals. This argument is not persuasive. An alloy, by definition, is a solid solution of at least two different metals. This is supported by the definitions Applicant provides at p. 7-8 of Remarks. Furthermore, even if an alloy may contain non-metal elements such as carbon or silicon, no non-metal elements are listed as being part of the plasmonic metal particles of Tang. Tang expressly teaches the particles may be a material such as Ag, Au, Cu, Pt, Al or alloys of the above-mentioned metals (45). An alloy of the above-mentioned metals necessarily contains two different metals. The rejection is maintained.
Applicant traverses the rejection of claim 7 over Saito (US 2006/0274315) over the arrangement of layers. This argument is not persuasive. Applicant is correct in describing Saito as disclosing layers of metal nanoparticles stacked alternatingly between dielectric particle layers. Claim 7 does not require dielectric continuous layers. Furthermore, there is no requirement in claim 7 for multiple plasmonic particle layers to 
Applicant traverses the rejection of claim 13 over Saito in view of Tang because obtaining a parallel alignment in Tang is dependent on generation of an electric field from electrodes and therefore, one could not obtain both a parallel alignment and a random alignment at the same time. This argument is persuasive and the rejection is withdrawn.
Applicant traverses the rejection of claims 15-16 over the meaning of the term “surface densities”. It is first noted that claim 15 does not include the term “surface densities” and it is believed Applicant intended to refer to claims 16-17 rather than 15-16. The term “surface density” usually refers to mass per unit area, not number of particles per unit area. As the claim fails to define the term in the manner argued by Applicant, this argument is not persuasive and the rejection is maintained.
Applicant traverses the rejection of claims 17-18 over Saito in view of Mano because SiO2 of the primary reference is suitable for liquid crystal displays and the materials of Mano are not. Saito is not expressly for liquid crystal displays. Accordingly, this argument is not persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 recites “plasmonic nanoparticles…oriented…to said layer”. The recitation of “said layer” lacks antecedent basis since it is unclear whether this refers to 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tang et al. (US 2011/0109821).
Regarding claim 1, Tang discloses a structured layer comprising a plasmonic layer 320 sandwiched between two dielectric layers 318 (¶ 36, see Fig. 3). The plasmonic layer contains plasmonic particles having assize in the range of 10 nm to 300 nm (¶ 45). Tang discloses the plasmonic particles in the plasmonic layer may be an alloy of two or more metals (¶ 45)

    PNG
    media_image1.png
    227
    453
    media_image1.png
    Greyscale

Regarding claim 3, Tang discloses the plasmonic particles have a size that varies (¶ 43). Since the resonant frequency of the plasmon depends on the size of the plasmonic particles, the plasmonic particles in the plasmonic layer have different plasmonic resonance wavelengths.
Regarding claim 5, Tang discloses the plasmonic particles may have a shape aligned parallel in the same plane along the direction of the electric field (¶ 43). Thus the particles are aligned parallel to the plane of the layer.
Regarding claim 6, Tang discloses the plasmonic particles may be aligned in any manner (¶ 43) and may be arranged randomly (¶ 44).
Claim 4 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tang et al. (US 2011/0109821), as applied to claim 1 and further evidenced by nanoComposix (“Color Engineering”).
Regarding claim 4, the limitations of claim 1 have been addressed above. Tang teaches the plasmon material is able to absorb and scatter light and its ability to absorb and scatter light may be varied by changing the properties of the plasmon particles (¶ 51). Tang does not expressly disclose reflectance and transmittance properties. However, as evidenced by nanoComposix, plasmon materials are capable of absorbing, scattering, reflecting and transmitting light, with scattering being a type of reflecting and transmitting being a function of what light is absorbed and what light is not (p. 2-3).
Claims 7-9, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saito (US 2006/0274315).

    PNG
    media_image2.png
    199
    391
    media_image2.png
    Greyscale
Regarding claim 7, Saito discloses a structured layer comprising multiple layers of metal nanoparticles stacked alternatingly between dielectric particle layers (¶ 18, see 
Regarding claims 8-9 and 20, Saito discloses the nanoparticles in the layers may or may not be identical (¶ 20). If they are identical, one of ordinary skill in the art would expect the layers to have the same plasmonic resonance wavelengths, and if they are different, one of ordinary skill in the art would expect the layers to have different plasmonic resonance wavelengths, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 14-15, Saito discloses that the thicknesses of the dielectric layers may be the same or may be different (¶ 20).
Regarding claims 16-17, Saito discloses the nanoparticles are distributed identically within each layer (see, e.g., ¶ 33). Saito also discloses the layers may be made of the same or different material (¶ 20). One of ordinary skill in the art would expect layers made of identical material to have identical surface densities (i.e., mass per unit area), and layers made of different material to have different surface densities as long as the material in question have different densities, absent objective evidence to the contrary. See MPEP 2112. In this case, Saito discloses the metals of the nanoparticle layer may be Au, Ag or Al which have markedly different real densities (19.3 g/cc, 10.5 g/cc, and 2.7 g/cc, respectively) which would lead to different surface densities.
Claims 4, 10 and 23-24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saito (US 2006/0274315), as applied to claims 1 and 7 and further evidenced by nanoComposix (“Color Engineering”).
Regarding claims 4, 10 and 23-24, the limitations of claim 1 have been addressed above. Saito teaches the plasmon material is able to absorb light and its ability to absorb light may be varied by changing the properties of the plasmon particles (¶ 19). Saito does not expressly disclose scattering, reflectance and transmittance properties. However, as evidenced by nanoComposix, plasmon materials are intrinsically capable of absorbing, scattering, reflecting and transmitting light, with scattering being a type of reflecting, and scattering and transmitting being a function of what light is absorbed and what light is not (p. 2-3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2006/0274315) in view of Tang et al. (US 2011/0109821).
Regarding claim 11-12, Saito does not expressly teach the plasmonic metal nanoparticles are randomly oriented. Tang discloses the plasmonic particles may be aligned in any manner including parallel to the plane of the layer (¶ 43), and may be arranged randomly (¶ 44). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to orient the metal nanoparticles in the plasmon layer of Saito randomly or parallel, as taught by Tang, because such orientations are taught by Tang as suitable for a plasmon display (¶ 4).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2006/0274315) in view of Mano (US 2015/0212004).
Regarding claims 18-19, Saito does not teach the use of a polymer or metal oxide dielectric material. Saito does teach the dielectric is SiO2 or other suitable material (¶ 18). Mano teaches the use of dielectric material such as a polymer, TiO2, Al2O3, ITO or SiO2 (¶ 108) in a plasmonic structure (¶ 111). Since the prior art recognizes polymers and various metal oxides (TiO2, Al2O3, or ITO) as a suitable substitute for SiO2, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use a polymer or metal oxide instead of SiO2, as disclosed in Mano. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2006/0274315), as applied to claim 7, further in view of Mahmoudi (US 2014/0234226).
Regarding claims 21-22, the limitations of claim 7 have been addressed above. Saito does not expressly teach metal oxide plasmonic nanoparticles. Mahmoudi teaches multimodal plasmonic iron oxide nanoparticles (¶ 14). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to substitute the multimodal plasmonic iron oxide nanoparticles for the plasmonic metal nanoparticles in Saito because the iron oxide nanoparticles of Mahmoudi are can be used not only to exhibit plasmonic properties of absorbing and scattering light but can also exhibit fluorescent properties (¶ 45). As Saito discloses the nanoparticle layers may be made of the same or different material (¶ 20), the combination of Saito in view .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/XIAOBEI WANG/Primary Examiner, Art Unit 1784